DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The present application claims priority to prior-filed applications, Provisional Application No 61/567,744 filed 12/7/11, PCT Application No. PCT/US2012/068187 filed 12/6/12, Application No. 14/363,331 filed 6/6/14, Provisional Application No. 62/060,421 filed 10/6/14, Application No. 14/875,168 filed 10/5/15, and PCT Application No. PCT/US2016/55438 filed 10/5/16. The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of the prior-filed applications, Provisional Application No 61/567,744 filed 12/7/11, PCT Application No. PCT/US2012/068187 filed 12/6/12, Application No. 14/363,331 filed 6/6/14, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The earliest support for “neural cells selected from the group consisting of neural stem cells, oligopotent stem cells, differentiated neurons, differentiated glial cells and neural crest cells” appears in Provisional Application No. 62/060,421 filed 10/6/14. Consequently, independent claim 1 is accorded an earliest priority date of 10/6/14.

Claim Status
Applicant’s arguments, and amendments dated 3/17/21 have been received and entered in the application. 
Claims 1-19 are currently pending and examined on the merits.
Claim 19 is newly added.
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz et al., PCT Publication No. WO2013/086149A1 (hereinafter Schwartz) in view of R. Ian Freshney, “Specialized Cells.” In: Culture of Animal Cell: A Manual of Basic Technique and Specialized Applications. (Hoboken, NJ, John Wiley & Sons, Inc., 2010), pp. 383-432. QH585.2.F74 2010., (hereinafter Freshney). 
Schwartz discloses patterned tissue scaffolds for the generation of aligned and functional tissues (Abstract, p2 ln 14-16). Schwartz discloses providing a base layer comprising a pattern of stripes (p8 ln 15-20). The base layer may be a semi-rigid polymeric surface or a soft polymeric surface with a Young’s modulus of between about 0.001 to 300 kPa (p8 ln 21-27, p9 ln 6-13). In some embodiments, the base layer may be composed of silk, collagen, nylon, polyethylene terephalate, or polyacrylamide (p9 ln 14-p10 ln 6). The base layer comprised a pattern of stripes, with at least two parallel stripes (p10 ln 24-26). The width and spacing of the stripes may each be varied between about 0.1 µm to about 1000 µm (p10 ln 24-p12 ln 6). An oxide layer is disposed on the base layer, such that the oxide forms a continuous layer on the patterned base layer (p8 ln 15-20). Preferably, the oxide is a metal oxide, such as zirconium oxide (p12 ln 7-24). A non-biologic cell adhesive layer may be disposed on the oxide layer (p8 ln 15-20). The cell adhesive may be any suitable organic compound, such as phosphonates (p12 ln 25-31). Living cells, such as neural cells or stem cells, may be disposed on the cell adhesive layer (p13 ln 1-16). In some embodiments, an extracellular matrix (ECM) component may be aligned in parallel with the stripes (p13 ln 17-p14 ln 11), with the living cells attached to the ECM component (p13 ln 15-p14 ln 11). Where ECM component is present on the patterned substrate, the cells used to produce the ECM may be different 
Schwartz does not disclose that the neural cells are selected from the group consisting of neural stem cells, oligopotent stem cells, differentiated neurons, differentiated glial cells and neural crest cells. 
Freshney discloses methods for the culture of specialized cells, such as neural cells (Section 22.4). Freshney explains that each of neural stem cells, differentiated neurons, and astrocytes are commercially available (Table 22.1). Freshney further discloses protocols for the culture of cerebellar neurons, and glial cells (Sections 22.4.1, 22.4.2). As both Freshney and Schwartz disclose methods for the culture of neural cells, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to try the species of neural cells disclosed in Freshney as there are a limited number of neural cell types, with a reasonable probability that the chosen species could be successfully cultured on the scaffold of Schwartz. 
Response to Arguments
Applicant's arguments dated 3/17/21 have been fully considered are not persuasive as explained in detail below. 
Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz in view of Freshney.
Applicant argues that the Schwartz is present in the priority chain of the present application (Response p6-7). Applicant argues that Schwartz discloses the broad genus’ of neural cells and stem cells, and that the type of cell is not limited, and that one of ordinary skill in the art would understand that neural stem cells, oligopotent stem cells, differentiated neurons, differentiated glial cells and neural crest cells fall within this broad disclosure (Response p7-8). 
The examiner acknowledges that Schwartz is a priority document of the present application. However, the present application is a continuation-in-part (CIP). Claims presented in a CIP are individually assessed and afforded an earliest priority date of the priority document for which the claims supra, the earliest support for “neural cells selected from the group consisting of neural stem cells, oligopotent stem cells, differentiated neurons, differentiated glial cells and neural crest cells” appears in Provisional Application No. 62/060,421 filed 10/6/14. The earlier priority documents refer to the genus of “neural cells” and “stem cells”. The examiner does not dispute that the priority document provides support for the broad genera of neural cells and stem cells, or that the priority document provides support for neurites produced from PC12 cells. However, whether a recitation of a genus is sufficient to support the claimed species may be determined by examining whether the specification as a whole has provided a representative number of species by actual reduction to practice, reduction to drawings, or disclosure of relevant identifying characteristics common to all members of the genus (See MPEP §§ 211.05, 2163, 2163.03). The genus of “stem cells” contains widely variant species. For example, “stem cells” includes cells with different differentiation potentials, different expression profiles, different modes of action, etc. The earlier filed priority documents contain no description of a representative number of species, nor of any relevant identifying characteristics. Similarly, the genus of “neural cells” encompasses widely variant species with significantly different characteristics. The earlier filed priority documents contain no description of a representative number of species (neurites derived from PC12 cells is not considered a representative number), nor of any relevant identifying characteristics apart from “neural”. Therefore, it is not clear that applicants had full possession of the claimed species at the time of the earlier disclosures, and applicant’s arguments are not persuasive. 
Applicant also argues that the claims as amended add further structure to the claims (Response p8). 
As noted in the art rejections supra, Schwartz obviates the claims as presented, including the newly added limitations and claims. 

On a preliminary note, affidavits filed under 37 CFR § 1.132 are permitted to present opinion evidence. However, they are only entitled to consideration so long as the opinions expressed therein are not directed to the legal issue at hand (See MPEP § 716.01(c) “an opinion as to a legal conclusion is not entitled to any weight”). The affidavits of Drs. Schwartz and Schwarzbauer are directed to whether the genus described in the earlier priority documents sufficiently describes the claimed species, that the species do not qualify as new matter, and that the present claims should consequently be afforded an earliest priority date of at least 12/6/12. In other words, the affidavits are directed to opinion as to the ultimate legal issue under consideration. The affidavits do not provide any objective evidence in support of the assertions presented. Therefore, the affidavits of Drs. Schwartz and Schwarzbauer are not given any weight in assessing the earliest priority date of the present claims. 
Further, as noted above, the examiner does not dispute that each of neural stem cells, oligopotent stem cells, differentiated neurons, differentiated glial cells and neural crest cells fall within the genera of “neural cells” and/or “stem cells”, and that one of ordinary skill in the art would understand this. However, the relevant question is not what one of ordinary skill in the art would understand, but whether applicants had full possession of the claimed species at the time of invention. As explained in detail above, the examiner is of the position that applicants did not. 
It appears that applicant further argues that the broad disclosure falls under the doctrine of inherent disclosure; that the species are inherent properties of the genus (Response p6). 
With respect to the doctrine of inherent disclosure, inherency is used to demonstrate that a property of composition must necessarily be present. See MPEP § 2112. It is unclear how applicants are arguing that each species must necessarily be present within a genus. Species are not considered properties of a composition; species-genus is a classification system. Therefore, this argument is not considered meritorious. 
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KARA D JOHNSON/Primary Examiner, Art Unit 1632